Quillian, Judge.
1. Where the petition in a suit on a check by the payee against the drawer does not allege presentment to the drawee for payment, dishonor and the giving of notice of such dishonor to the drawer, as required by Code Chapter 14-8, or facts excusing such notice, it is subject to general demurrer. Gainesville News v. Harrison, 58 Ga. App. 744 (6) (199 S. E. 559); Simpson v. Pethel, 82 Ga. App. 374 (61 *900S. E. 2d 154). An allegation that payment of the check was duly demanded is not a sufficient averment of demand and dishonor. Boatenreiter v. Williams, 58 Ga. App. 635 (199 S. E. 558).
Decided January 23, 1958.
Isidore A. Blanch, for plaintiff in error.
Noah J. Stone, contra.
2. Where no exception is taken to a refusal or failure of the trial judge to allow an opportunity to amend pleadings stricken on demurrer, the point cannot be urged for the first time in this court.

Judgment affirmed.


Felton, C. J., and Nichols, J., concur.